
	
		III
		110th CONGRESS
		1st Session
		S. RES. 186
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2007
			Mr. Smith (for himself,
			 Mrs. Lincoln, Mrs. Dole, Mr.
			 Durbin, Mr. Vitter,
			 Mr. Pryor, Mr.
			 Levin, Mrs. Murray,
			 Mr. Kohl, Mr.
			 Salazar, and Ms. Cantwell)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Designating June 5, 2007, as National Hunger
		  Awareness Day and authorizing the Senate offices of Senators Gordon H.
		  Smith, Blanche L. Lincoln, Elizabeth Dole, and Richard J. Durbin to collect
		  donations of food during the period beginning May 7, 2007, and ending June 5,
		  2007, from concerned Members of Congress and staff to assist families suffering
		  from hunger and food insecurity in the Washington, D.C., metropolitan
		  area.
	
	
		Whereas food insecurity and hunger are a fact of life for
			 millions of low-income citizens of the United States and can produce physical,
			 mental, and social impairments;
		Whereas recent data published by the Department of
			 Agriculture show that almost 38,200,000 people in the United States live in
			 households experiencing hunger or food insecurity;
		Whereas the problem of hunger and food insecurity can be
			 found in rural, suburban, and urban portions of the United States, touching
			 nearly every community of the Nation;
		Whereas, although substantial progress has been made in
			 reducing the incidence of hunger and food insecurity in the United States,
			 certain groups remain vulnerable to hunger and the negative effects of food
			 deprivation, including the working poor, the elderly, homeless people,
			 children, migrant workers, and Native Americans;
		Whereas the people of the United States have a long
			 tradition of providing food assistance to hungry people through acts of private
			 generosity and public support programs;
		Whereas the Federal Government provides essential
			 nutritional support to millions of low-income people through numerous Federal
			 food assistance programs, including—
			(1)the Federal food
			 stamp program, as established by the Food Stamp Act of 1977 (7 U.S.C. 2011 et
			 seq.);
			(2)the Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1751 et seq.), the special
			 supplemental program for women, infants, and children (WIC) established under
			 section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786), and other child
			 nutrition programs; and
			(3)food donation
			 programs;
			Whereas there is a growing awareness of the important
			 public and private partnership role that community-based organizations,
			 institutions of faith, and charities provide in assisting hungry and
			 food-insecure people;
		Whereas more than 50,000 local community-based
			 organizations rely on the support and efforts of more than 1,000,000 volunteers
			 to provide food assistance and services to millions of vulnerable people;
			 and
		Whereas all citizens of the United States can help
			 participate in hunger relief efforts in their communities by—
			(1)donating food and
			 money to such efforts;
			(2)volunteering for
			 such efforts; and
			(3)supporting public
			 policies aimed at reducing hunger: Now, therefore, be it
			
	
		That the Senate—
			(1)designates June
			 5, 2007, as National Hunger Awareness Day;
			(2)calls on the
			 people of the United States to observe National Hunger Awareness Day—
				(A)with appropriate
			 ceremonies, volunteer activities, and other support for local anti-hunger
			 advocacy efforts and hunger relief charities, including food banks, food rescue
			 organizations, food pantries, soup kitchens, and emergency shelters; and
				(B)by continuing to
			 support programs and public policies that reduce hunger and food insecurity in
			 the United States; and
				(3)authorizes the
			 offices of Senators Gordon H. Smith, Blanche L. Lincoln, Elizabeth Dole, and
			 Richard J. Durbin to collect donations of food during the period beginning May
			 7, 2007, and ending June 5, 2007, from concerned Members of Congress and staff
			 to assist families suffering from hunger and food insecurity in the Washington,
			 D.C., metropolitan area.
			
